Case 18-58406-sms    Doc 166 Filed 12/15/18 Entered 12/16/18 01:22:06          Desc
                    Imaged Certificate of Notice Page 1 of 8




  IT IS ORDERED as set forth below:



  Date: December 13, 2018
                                           _________________________________

                                                      Sage M. Sigler
                                               U.S. Bankruptcy Court Judge

 ________________________________________________________________
Case 18-58406-sms    Doc 166 Filed 12/15/18 Entered 12/16/18 01:22:06   Desc
                    Imaged Certificate of Notice Page 2 of 8
Case 18-58406-sms    Doc 166 Filed 12/15/18 Entered 12/16/18 01:22:06   Desc
                    Imaged Certificate of Notice Page 3 of 8
Case 18-58406-sms    Doc 166 Filed 12/15/18 Entered 12/16/18 01:22:06   Desc
                    Imaged Certificate of Notice Page 4 of 8
Case 18-58406-sms    Doc 166 Filed 12/15/18 Entered 12/16/18 01:22:06   Desc
                    Imaged Certificate of Notice Page 5 of 8
Case 18-58406-sms    Doc 166 Filed 12/15/18 Entered 12/16/18 01:22:06   Desc
                    Imaged Certificate of Notice Page 6 of 8
           Case 18-58406-sms              Doc 166 Filed 12/15/18 Entered 12/16/18 01:22:06                                 Desc
                                         Imaged Certificate of Notice Page 7 of 8
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 18-58406-sms
American Underwriting Services, LLC                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: kpc2                         Page 1 of 2                          Date Rcvd: Dec 13, 2018
                                      Form ID: pdf526                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 15, 2018.
db            #+American Underwriting Services, LLC,   1255 Roberts Blvd.,   Suite 102,   Kennesaw, GA 30144,
                 UNITED STATES 30144-7078

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 15, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 13, 2018 at the address(es) listed below:
              A. Christian Wilson    on behalf of Creditor    US Premium Finance cwilson@simplawatlanta.com,
               sscheu@simplawatlanta.com
              Anna Mari Humnicky    on behalf of Plaintiff    American Underwriting Services, LLC
               ahumnicky@smallherrin.com,
               klemons@smallherrin.com;notices@nextchapterbk.com;lcarlton@smallherrin.com
              Anna Mari Humnicky    on behalf of Debtor    American Underwriting Services, LLC
               ahumnicky@smallherrin.com,
               klemons@smallherrin.com;notices@nextchapterbk.com;lcarlton@smallherrin.com
              Benjamin S. Klehr    on behalf of Other Prof Kevin Van de Grift bklehr@smallherrin.com,
               klemons@smallherrin.com
              Benjamin S. Klehr    on behalf of Plaintiff    American Underwriting Services, LLC
               bklehr@smallherrin.com, klemons@smallherrin.com
              Benjamin S. Klehr    on behalf of Debtor    American Underwriting Services, LLC
               bklehr@smallherrin.com, klemons@smallherrin.com
              Brandon R Gossett    on behalf of Creditor    Brit Syndicates Limited brandon.gossett@clydeco.us,
               liz.king@clydeco.us
              Garrett A. Nail    on behalf of Creditor    American Inter-Fidelity Exchange
               garrett.nail@thompsonhine.com, kelly.thomas@thompsonhine.com;ECFDocket@Thompsonhine.com
              Gary W. Marsh    on behalf of Defendant    New York Marine and General Insurance Company
               Gary.Marsh@dentons.com, pam.matthews@dentons.com
              Gary W. Marsh    on behalf of Creditor    Prosight Specialty Management Company Inc.
               Gary.Marsh@dentons.com, pam.matthews@dentons.com
              Gary W. Marsh    on behalf of Creditor    New York Marine and General Insurance Company
               Gary.Marsh@dentons.com, pam.matthews@dentons.com
              Gary W. Marsh    on behalf of Defendant    Prosight Specialty Management Company Inc.
               Gary.Marsh@dentons.com, pam.matthews@dentons.com
              Gregory M. Taube    on behalf of Creditor    American International Group, Inc.
               greg.taube@nelsonmullins.com, ayo.uboh@nelsonmullins.com;cynthia.harris@nelsonmullins.com
              Gus H. Small    on behalf of Plaintiff    American Underwriting Services, LLC
               gsmall@smallherrin.com, klemons@smallherrin.com
              Gus H. Small    on behalf of Debtor    American Underwriting Services, LLC gsmall@smallherrin.com,
               klemons@smallherrin.com
              Henry F. Sewell, Jr.    on behalf of Trustee S. Gregory Hays hsewell@sewellfirm.com,
               hsewell123@yahoo.com
              IPFS Corporation    lisa.chandler@ipfs.com
              Jay W. Hurst    on behalf of Creditor    Texas Comptroller of Public Accounts
               jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
         Case 18-58406-sms        Doc 166 Filed 12/15/18 Entered 12/16/18 01:22:06                 Desc
                                 Imaged Certificate of Notice Page 8 of 8


District/off: 113E-9          User: kpc2                   Page 2 of 2                  Date Rcvd: Dec 13, 2018
                              Form ID: pdf526              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John T. Sparks, Sr.    on behalf of Creditor    American Southern Insurance Company
               jsparks@austinsparks.com, tguise@austinsparks.com;aharris@austinsparks.com
              Kenneth Bradley Franklin    on behalf of Creditor    ACE American Insurance Company
               kbfranklin@duanemorris.com, jpwagner@duanemorris.com
              Leslie M. Pineyro    on behalf of Creditor    Colonial Insurance Services, LLC
               lpineyro@joneswalden.com,
               jwdistribution@joneswalden.com;ljones@joneswalden.com;mvining@joneswalden.com;cmccord@joneswalden
               .com;arich@joneswalden.com;ewooden@joneswalden.com
              Lindsay P. S. Kolba    on behalf of U.S. Trustee Daniel M. McDermott lindsay.p.kolba@usdoj.gov,
               lisa.maness@usdoj.gov
              Lisa McVicker Wolgast    on behalf of Creditor    American Southern Insurance Company
               lwolgast@mmmlaw.com
              Matthew G. Moffett    on behalf of Creditor    Lloyds of London/Tyser & Co. Ltd. mmoffett@grsmb.com,
               ebowlin@grsmb.com;jwasick@grsmb.com
              S. Gregory Hays    ghays@haysconsulting.net, saskue@haysconsulting.net;GA32@ecfcbis.com
              Scott B. Riddle    on behalf of Creditor    American Millennium Insurance Company, Inc.
               scott@scottriddlelaw.com, admin@scottriddlelaw.com
                                                                                              TOTAL: 26
